PER CURIAM.
The former husband, Jon Graham seeks reversal of the trial court’s order on a motion to clarify the marital settlement agreement. We affirm in part and reverse in part.
Because the marital settlement agreement contains ambiguous language with respect to the parties’ intent concerning “reimbursement” for taxes paid, the matter must be remanded for an evidentiary hearing. See Levitt v. Levitt, 699 So.2d 755 (Fla. 4th DCA 1997) (“It is only when a term in a marital settlement agreement is ambiguous or unclear that the trial court may consider extrinsic evidence as well as the parties’ interpretation of the contract to explain or clarify the ambiguous language.”).
Accordingly, we reverse and remand for an evidentiary hearing to clarify what the parties intended when they entered into this agreement. In all other respects, we affirm.
Affirmed in part, reversed in part, and remanded.